SUN MICROSYSTEMS, INC.



1988 DIRECTORS' STOCK OPTION PLAN



(AMENDED AS OF APRIL 25, 2007)

1. Purposes of the Plan. The purposes of this Directors' Stock Option Plan are
to attract and retain the best available personnel for services as Directors of
the Company, to provide additional incentive to the Outside Directors of the
Company to serve as Directors, and to encourage their continued service on the
Board.

2. Definitions. As used herein, the following definitions shall apply:

(a) "Board" shall mean the Board of Directors of the Company.

(b) "Common Stock" shall mean the Common Stock of the Company.

(c) "Company" shall mean Sun Microsystems, Inc., a Delaware corporation.

(d) "Continuous Status as a Director" shall mean the absence of any interruption
or termination of service as a Director.

(e) "Director" shall mean a member of the Board.

(f) "Employee" shall mean any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director's fee by the Company shall not be sufficient in and of itself to
constitute "employment" by the Company.

(g) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

(h) "Option" shall mean a stock option granted pursuant to the Plan.

(i) "Optioned Stock" shall mean the Common Stock subject to an Option.

(j) "Optionee" shall mean an Outside Director who receives an Option.

(k) "Outside Director" shall mean a Director who is not an Employee.

(l) "Parent" shall mean a "parent corporation", whether now or hereafter
existing, as defined in Section 425(e) of the Internal Revenue Code of 1986.

(m) "Plan" shall mean this 1988 Directors' Stock Option Plan.

(n) "Share" shall mean a share of the Common Stock, as adjusted in accordance
with Section 11 of the Plan.

(o) "Subsidiary" shall mean a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 425(f) of the Internal Revenue Code of 1986.

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 4,400,000 Shares (the "Pool") of Common Stock. The Shares may
be authorized, but unissued, or required Common Stock.

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, shall become available for future
grant under the Plan. If Shares which were acquired upon exercise of an Option
are subsequently repurchased by the Company, such Shares shall not in any event
be returned to the Plan and shall not become available for future grant under
the Plan.

4. Administration of and Grants of Options under the Plan.

(a) Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.

(b) Procedure for Grants. All grants of Options hereunder shall be automatic and
non-discretionary and shall be made strictly in accordance with the following
provisions:

(i) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors.

(ii) Each Outside Director who is a partner, officer, director or other
representative of an entity having an equity investment in the Company
(or who was so affiliated with such an entity at the time of his or her initial
appointment or election to the Board) shall be automatically granted an Option
to purchase 10,000 Shares (which number, notwithstanding the provisions of
Section 11, shall not be adjusted to reflect any stock split, stock dividend,
combination, reclassification or similar transaction that increases the number
of issued shares of Common Stock without the receipt of consideration by the
Company) (the "First Option") upon the effective date of the Plan, as determined
in accordance with Section 6 hereof, or the date on which such person first
becomes a Director, whether through election by the shareholders of the Company
or appointment by the Board of Directors to fill a vacancy. Each Outside
Director who is not, on the date of his or her initial appointment or election
to the Board, affiliated with an investment entity as described above, shall
automatically be granted a First Option of 20,000 Shares (which number,
notwithstanding the provisions of Section 11, shall not be adjusted to reflect
any stock split, stock dividend, combination, reclassification or similar
transaction that increases the number of issued shares of Common Stock without
the receipt of consideration by the Company), subject to the above provision.

(iii) After the First Option has been granted to an Outside Director, such
Outside Director shall thereafter be automatically granted an Option to purchase
10,000 Shares (which number, notwithstanding the provisions of Section 11, shall
not be adjusted to reflect any stock split, stock dividend, combination,
reclassification or similar transaction that increases the number of issued
shares of Common Stock without the receipt of consideration by the Company) (a
"Subsequent Option") on the date of and immediately following each Annual
Meeting of Shareholders of the Company at which such non-employee director is
re-elected, if on such date, he shall have served on the Board for at least six
(6) months.

(iv) Notwithstanding the provisions of subsections (ii) and (iii) hereof, in the
event that a grant would cause the number of Shares subject to outstanding
Options plus the number of Shares previously purchased upon exercise of Options
to exceed the Pool, then each such automatic grant shall be for that number of
Shares determined by dividing the total number of Shares remaining available for
grant by the number of Directors on the automatic grant date. Any further grants
shall then be deferred until such time, if any, as additional Shares become
available for grant under the Plan of Shares which may be issued under the Plan
or through cancellation or expiration of Options previously granted hereunder.

(v) The terms of an Option granted hereunder shall be as follows:

(A) The term of the Option shall be five (5) years.

(B) The Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Section 9 hereof.

(C) The exercise price per Share shall be 100% of the fair market value per
Share on the date of grant of the Option.

(D) The Option shall become exercisable in installments cumulatively as to
twenty-five percent (25%) of the Shares subject to the Option on each of the
first, second, third and fourth anniversaries of the date of grant of the Option
(each a "Vesting Date"); provided, however, if the Company's Annual Meeting of
Shareholders for any year after the Annual Meeting at which the Option is
granted is held prior to a Vesting Date, the Vesting Date for that year shall be
the date of the Annual Meeting of Shareholders. Notwithstanding the foregoing,
in no event shall any portion of the Option vest before the date six (6) months
after the date of grant of the Option.

(c) Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 8(b) of the Plan,
the fair market value of the Common Stock; (ii) to determine the exercise price
per share of Options to be granted, which exercise price shall be determined in
accordance with Section 8(a) of the Plan; (iii) to interpret the Plan; (iv) to
prescribe, amend and rescind rules and regulations relating to the Plan; (v) to
authorize any person to exercise on behalf of the Company any instrument
required to effectuate the grant of an Option previously granted hereunder; and
(vi) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

(d) Effect of the Board's Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Optionees and any
other holders of any Options granted under the Plan.

(e) Suspension or Termination of Option. If the Chief Executive Officer or his
designee reasonably believes that an Optionee has committed an act of
misconduct, the Chief Executive Officer may suspend the Optionee's right to
exercise any option pending a determination by the Board of Directors (excluding
the Outside Director accused of such misconduct). If the Board of Directors
(excluding the Outside Director accused of such misconduct) determines an
Optionee has committed an act of embezzlement, fraud, dishonesty, nonpayment of
an obligation owed to the Company, breach of fiduciary duty or deliberate
disregard of the Company rules resulting in loss, damage or injury to the
Company, or if an Optionee makes an unauthorized disclosure of any Company trade
secret or confidential information, engages in any conduct constituting unfair
competition, induces any Company customer to breach a contract with the Company
or induces any principal for whom the Company acts as agent to terminate such
agency relationship, neither the Optionee nor his estate shall be entitled to
exercise any option whatsoever. In making such determination, the Board of
Directors (excluding the Outside Director accused of such misconduct) shall act
fairly and shall give the Optionee an opportunity to appear and present evidence
on Optionee's behalf at a hearing before the Board or committee of the Board.

5. Eligibility. Options may be granted only to Outside Directors. All Options
shall be automatically granted in accordance with the terms set forth in Section
4(b) hereof. An Outside Director who has been granted an Option may, if he is
otherwise eligible, be granted an additional Option or Options in accordance
with such provisions.

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his directorship at any time.

6. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect until December 31, 2008 unless sooner
terminated under Section 13 of the Plan.

7. Term of Option. The term of each Option shall be five (5) years from the date
of grant thereof.

8. Exercise Price and Consideration.

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be 100% of the fair market value per
Share on the date of grant of the Option. In the case of an Option granted to an
Optionee who, immediately before the grant of such Option, owns stock
representing more than ten percent (10%) of the voting power or value of all
classes of stock of the Company or its parents or subsidiaries, the per Share
exercise price for the Shares to be issued pursuant to exercise of such Option
shall be at least 110% of the fair market value per Share on the date of grant
of the Option.

(b) Fair Market Value. The fair market value shall be the closing price of the
Common Stock on the date of grant, as reported on the National Association of
Securities Dealers Automated Quotation ("NASDAQ") System or, in the event the
Common Stock is traded on a stock exchange, the fair market value per Share
shall be the closing price on such exchange on the date of grant of the Option.

(c) Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option shall consist entirely of cash, check, other
Shares of Common Stock having a fair market value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option shall be
exercised, or any combination of such methods of payment.

9. Exercise of Option.

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4(b)
hereof; provided, however, that no Options shall be exercisable until
shareholder approval of the Plan in accordance with Section 17 hereof has been
obtained.

An Option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 8(c) of the Plan. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 11 of the Plan.

(b) Termination of Status as a Director. If an Outside Director ceases to serve
as a Director, he may, but only within ninety (90) days after the date he ceases
to be a Director of the Company, exercise his Option to the extent that he was
entitled to exercise it at the date of such termination. Notwithstanding the
foregoing, in no event may the Option be exercised after its five (5) year term
has expired. To the extent that he was not entitled to exercise an Option at the
date of such termination, or if he does not exercise such Option (which he was
entitled to exercise) within the time specified herein, the Option shall
terminate.

(c) Disability of Optionee. Notwithstanding the provisions of Section 9(b)
above, in the event a Director is unable to continue his service as a Director
with the Company as a result of his total and permanent disability (as defined
in Section 22(e)(3) of the Internal Revenue Code), he may, but only within six
(6) months from the date of termination, exercise his Option to the extent he
was entitled to exercise it at the date of such termination. Notwithstanding the
foregoing, in no event may the Option be exercised after its five (5) year term
has expired. To the extend that he was not entitled to exercise the Option at
the date of termination, or if he does not exercise such Option (which he was
entitled to exercise) within the time specified herein, the Option shall
terminate.

(d) Death of Optionee. In the event of the death of an Optionee:

(i) During the term of the Option, Optionee who is, at the time of his death, a
Director of the Company and who shall have been in Continuous Status as a
Director since the date of grant of the Option, the Option may be exercised, at
any time within six (6) months following the date of death, by the Optionee's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent of the right to exercise that would have
accrued had the Optionee continued living and remained in Continuous Status as
Director for six (6) months after the date of death. Notwithstanding the
foregoing, in no event may the Option be exercised after its five (5) year term
has expired.

(ii) Within one (l) month after the termination of Continuous Status as a
Director, the Option may be exercised, at any time within six (6) months
following the date of death, by the Optionee's estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent of the right to exercise that had accrued at the date of termination.
Notwithstanding the foregoing, in no event may the option be exercised after its
five (5) year term has expired.

10. Non-Transferability of Options. Options may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title l of the Employee Retirement
Income Security Act, or the rules thereunder. The designation of a beneficiary
by an Optionee does not constitute a transfer. An Option may be exercised,
during the lifetime of the Optionee, only by the Optionee or a transferee
permitted by this Section 10.

11. Adjustments Upon Changes in Capitalization or Merger. Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each outstanding Option, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Option, as well as the price per share of
Common Stock covered by each such outstanding Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration". Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of shares of Common Stock subject to
an Option.

In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action. In the event of a proposed sale of all or substantially all of the
assets of the Company or the merger of the Company with or into another
corporation, the Option shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation. In the event that such successor corporation refuses to
assume the Option or to substitute an equivalent option, the Board shall, in
lieu of such assumption or substitution, provide for the Optionee to have the
right to exercise the Option as to all of the Optioned Stock, including Shares
as to which the Option would not otherwise be exercisable, in which case, the
Board shall notify the Optionee that the Option shall be fully exercisable for a
period of thirty (30) days from the date of such notice, and the Option will
terminate upon the expiration of such period.

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4(b) hereof. Notice
of the termination shall be given to each Outside Director to whom an Option is
so granted within a reasonable time after the date of such grant.

13. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided that, to
the extent necessary and desirable to comply with Rule l6b-3 under the Exchange
Act (or any other applicable law or regulation), the Company shall obtain
approval of the shareholders of the Company of Plan amendments to the extent and
in the manner required by such law or regulation.

Notwithstanding the foregoing, the provisions set forth in Sections 2(k), 4(b),
5, 7 and 8(a) of this Plan (and any other Sections of this Plan that affect the
formula award terms required to be specified in this Plan by Rule l6b-3) shall
not be amended more than once every six months, other than to comport with
changes in the Internal Revenue Code, the Employee Retirement Income Security
Act, or the rules thereunder.

(i) any increase in the number of Shares subject to the Plan, other than in
connection with an adjustment under Section 11 of the Plan; or

(ii) any change in the designation of the class of persons eligible to be
granted Options; or

(iii) any material increase in the benefits accruing to participants under the
Plan; or

(iv) any change in the number of shares subject to Options to be granted
hereunder or in the terms thereof as set forth in Section 4(b) hereof.

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated, unless
mutually agreed otherwise between the Optionee and the Board, which agreement
must be in writing and signed by the Optionee and the Company.

14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

16. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

17. Information to Optionees. The Company shall provide to each Optionee, during
the period for which such Optionee has one or more Options outstanding, copies
of all annual reports to shareholders, proxy statements and other information
provided to all shareholders of the Company.

 